MOORE, J.
This case is kindred to the same case of the *250same plaintiff vs. Jacob Fink, et als., No. 4601 of our docket, and decided this day.
March 22d, 1909.
Rehearing refused April 30, 1909.
The suit is against the third bona fide possessor for value of a diamond stud valued at $360.94, and a diamond pendant valued at $450, delivered by the plaintiff firm to Louis Moss on the 28th of March, 1906, and on the 2d of April, 1906, respectively, under the identical circumstances recited in the opinion handed down in the case referred to.
The judgment in this cause was against the defendant, Winehill & Co., and was rendered by a different division of the Civil District Court for the Parish of Orleans, that decided the Fink case.
For the reasons assigned in the latter ease the judgment appealed from must be reversed.
It is therefore ordered, adjudged and decreed that the judgment appealed from be and the same is hereby set aside and reversed and that plaintiff’s suit so far as concerns the defendant firm of J. S. Winehill & Co., be and the same is hereby dismissed at the cost of plaintiff in both courts.
Reversed.